Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 1 of 50

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
VERNESSA S. CUNNINGHAM AND
HERMAN CUNNINGHAM,
Plaintiffs, Civil Action File No.
VS.

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS TRUSTEE OF THE BANC
OF AMERICA ALTERNATIVE LOAN TRUST
2004-5; AND, NATIONSTAR MORTGAGE
LLC, D/B/A MR. COOPER,

 

Defendants.

VERIFIED COMPLAINT
AND JURY DEMAND

 

The named plaintiffs (the “Cunninghams”) bring this action against Wells
Fargo Bank, National Association, as Trustee of the securitized trust known as
the “Banc of America Alternative Loan Trust 2004-5” (“Wells Fargo”) and
against Wells Fargo’s agent and the Cunninghams’ loan servicer: Nationstar
Mortgage LLC, d/b/a Mr. Cooper (“Nationstar’’), and allege the following:

OUTLINE OF THE CASE

Through bungled record keeping, Wells Fargo and Nationstar put the

Cunninghams’ mortgage loan into a delinquency and foreclosure status

-{-

 

 
'

Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 2 of 50

despite the fact that the Cunninghams are demonstrably current on their loan.
Worse, the defendants ignored the Cunninghams’ repeated requests to correct
their loan balance. The defendants have refused to accept the Cunninghams’
(correctly calculated) mortgage-loan installment payments. They have begun
advertising the June 2019 non-judicial foreclosure sale of the Cunninghams’
home. This action asserts counts for damages for the defendants’
mortgage-servicing abuses under the Real Estate Settlement Procedures Act
of 1974 (“RESPA”).' It asserts counts under state law and Fed. R. Civ. P. 65
for damages and injunctive relief from the irreparable harm threatened by the
advertised foreclosure sale. And, it asserts counts for declaratory relief.
JURISDICTION AND VENUE
2.
This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 because this matter involves claims that arise under the laws of the

 

Pub. L. No. 93-533; 88 Stat. 1726 (1974), as amended by, inter alia, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law
No. 111-203, 124 Stat. 1376 (2010), codified at 12 U.S.C. 2601, et.seg. This
act and its implementing Regulation “X” (12 C.F.R. Part 1024) which is
enforced by the Consumer Financial Protection Bureau (“CFPB”) are referred
to collectively as “RESPA” unless otherwise stated or the context logically
suggest otherwise.

-2-

 
Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 3 of 50

United States (the “Original Claims”).
3.

This Court also has subject-matter jurisdiction over this action under 12
U.S.C. § 2614 because this action involves a claim or claims authorized under
Sections 6 (12 U.S.C. § 2605), 8 (12 U.S.C. § 2607), or 9 (12 U.S.C. § 2608)
of RESPA, and because any such claim or claims “may be brought in the
United States district court or in any other court of competent jurisdiction, for
the district in which the property involved is located, or where the violation is
alleged to have occurred....”

A.

This Court has supplemental subject-matter jurisdiction over all non-
federal-question claims under 28 U.S.C. § 1367(a) because such claims are so
closely related to the Original Claims that they form part of the same case or
controversy under Article III of the United States Constitution; and, none of
the exceptions under 28 U.S.C. § 1367(b) or (c) are presented.

5.

This Court’s exercise of personal jurisdiction over the named defendants
would not violate the Due Process Clause of the Fourteenth Amendment to the
United States Constitution because the defendants purposefully established

‘te

-3-

 
Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 4 of 50

minimum contacts in Georgia; they have “continuous and systematic general
business contacts” with Georgia such that the maintenance of this action does
not offend traditional notions of fair play and substantial justice;? and, this
action “arise[s] out of or relate[s] to” the defendants’ contacts with Georgia,
including the real property that is the subject of this litigation.’

6.

Venue is proper in the Northern District of Georgia because this action
involves claims authorized under RESPA which “may be brought in the
United States district court or in any other court of competent jurisdiction, for
the district in which the property involved is located, or where the violation is
alleged to have occurred....””

7.

Venue is also proper in the Northern District of Georgia under 28 U.S.C. §

 

* See, e.g., Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.
408, 414 (1984).

> See, e.g., Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985),
Hanson v. Denckla, 357 U.S. 235, 253 (1958), Shaffer v. Heitner, 433 U.S.
186, 207—08 (1977) (“when claims to the property itself are the source of the
underlying controversy between the plaintiff and the defendant, it would be
unusual for the State where the property is located not to have jurisdiction”).

412 U.S.C.A. § 2614 (West).

 

 
Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 5 of 50

1391(b) because it is a judicial district in which a substantial part of the
events or omissions giving rise to this action occurred and because it is a
district in which all of the property that is the subject of this action is situated.
THE PARTIES
The Plaintiffs
8.

Plaintiff Vernessa S. Cunningham is a natural person, a citizen of the State
of Georgia, and a resident and co-owner of the parcel of real property
described in ¢ 17, infra (the “Home”).

9.
Plaintiff Herman Cunningham is a natural person, a citizen of the State of
Georgia, a resident and co-owner of the Home.
Defendant Wells Fargo
10.
Defendant Wells Fargo is a “national banking association” organized under

the laws of the United States.°

 

° See the National Bank Act, codified at 12 U.S.C.A. §§ 21, et seq. (West),
12 U.S.C.A. § 2602(5) (West).

Ue

5-

 
Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 6 of 50

11.

Wells Fargo may “be sued...in any court of law and equity, as fully as

natural persons.”°
12.

Wells Fargo’s “main office,” as designated in its articles of association, is
in the City of Sioux Falls, County of Minnehaha, State of South Dakota; as
such, Wells Fargo is a citizen of the State of South Dakota.’

13.

Wells Fargo has voluntarily designated, and may be served in care of, its
registered agent for service of process in Georgia Corporation Service
Company, 40 Technology Parkway South, Suite 300, Norcross (Gwinnett
County), Georgia 30092.

Defendant Nationstar
14.
Defendant Nationstar is a Delaware limited liability company with its

principal place of business in Dallas, Texas.

 

612 U.S.C.A. § 24 (West).

728 U.S.C.A. § 1348 (West); see Wachovia Bank v. Schmidt, 546 U.S. 303,
307 (2006) (“a national bank, for § 1348 purposes, is a citizen of the State in

which its main office, as set forth in its articles of association, is located”).

"Ge

-6-

 
Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 7 of 50

15.
Nationstar is registered with the Georgia Secretary of State as a foreign
LLC, and does business in Georgia under the brand name “Mr. Cooper.”
16.
Nationstar may be served in care of its agent for service of process in
Georgia, to wit: Corporation Service Company, 40 Technology Parkway
South, Suite 300, Norcross (Gwinnett County), Georgia 30092.

FACTUAL ALLEGATIONS
COMMON TO ALL COUNTS

The Home
17.

The Cunninghams seek relief in connection with the below-described
parcel of real estate, which is their principal residence and dwelling (the
“Home”) with the following street address: 5024 Klondike Rd. Lithonia
(DeKalb County), Georgia 30038 according to the current system of street
numbering, and with the following legal description:

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING
IN LAND LOT 231 AND 232 OF THE 11TH DISTRICT OF
DEKALB COUNTY, GEORGIA BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: TO FIND A BEGINNING POINT,

START AT THE INTERSECTION OF THE SOUTHEASTERLY
RIGHT OF WAY LINE OF KLONDIKE ROAD WITH THE

va

-7-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 8 of 50

CENTER LINE OF SOUTH RIVER AND RUNNING NORTH 71
DEGREES 43 MINUTES EAST 126.4 FEET ALONG KLONDIKE
ROAD; THENCE RUNNING NORTH 60 DEGREES 38 MINUTES
EAST ALONG KLONDIKE ROAD TO AN IRON PIN; THENCE
RUNNING NORTH 48 DEGREES 11 MINUTES EAST ALONG
KLONDIKE ROAD 165.31 FEET; THENCE RUNNING NORTH
27 DEGREES 51MINUTES EAST ALONG KLONDIKE ROAD
166.40 FEET; THENCE RUNNING NORTH 07 DEGREES 08
MINUTES EAST ALONG KLONDIKE ROAD 180.45 FEET TOA
POINT; THENCE RUNNING NORTH 14 DEGREES 34 MINUTES
WEST ALONG KLONDIKE ROAD 182.22 FEET TO AN IRON
PIN AND THE POINT OF BEGINNING; THENCE RUNNING
NORTH 26 DEGREES 55 MINUTES WEST ALONG KLONDIKE
ROAD 3340.0 FEET TO AN IRON PIN; THENCE RUNNING
SOUTH 88 DEGREES 28 MINUTES EAST 973.12 FEET TO A
POINT; THENCE RUNNING SOUTH 05 DEGREES 48 MINUTES
WEST 299.76 FEET TO A POINT; THENCE RUNNING NORTH
88 DEGREES 28 MINUTES WEST 788.98 FEET TO THE POINT
OF BEGINNING. Tax Parcel ID: 1123201006.

18.

On or about November 24, 1998, plaintiff Vernessa S. Cunningham
purchased and acquired fee simple title to the Home via a Warranty Deed that
was duly recorded on December 4, 1998, and indexed at Book 10377 Page 417
of the DeKalb County, Georgia real estate records.

19.

On or about November 24, 1999, Vernessa S. Cunningham conveyed her

interest in the Home to herself and to plaintiff Herman Cunningham, as joint

tenants with right of survivorship, via a Warranty Deed that was duly

Cy *

MP?

 
Case 1:19-cv-02296-SDG Document 1 Filed 05/21/19 Page 9 of 50

recorded on February 18, 1999, and indexed at Book 10529 Page 373 of the
DeKalb County real estate records.
20.
The Home is designed for the occupancy of one family.
The Subject Loan
21.

On or about March 11, 2004, the Cunninghams executed a promissory note
(the “Note”) in the principal face amount of $262,307 in favor of mortgage
lender Bank of America, N.A. (“BANA”) to evidence a home mortgage loan
that refinanced the first-position purchase-money loan already secured on
their Home ( the “Subject Loan” — Account Number ending in “8567”).

22.

Under the terms of the Note, the Subject Loan was to bear interest at a
yearly rate of 6.000% and was due to be repaid according to an amortization
schedule with the first installment payment due May 1, 2004, and final
payment due April 1, 2034.

23.
As security for the Subject Loan, the Cunninghams conveyed title to the

Home to BANA via a first-position security deed recorded on April 21, 2004,

-9-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 10 of 50

at Book 16045 Page 657 of the DeKalb County real estate records (the
“Security Deed,” Attachment “A”).
24.

The terms of the Security Deed required the Cunninghams to pay funds
imto escrow sufficient to allow the servicer of the Subject Loan to prepay
expected hazard insurance premiums and real estate taxes.

25.

The Security Deed features a “power of sale” that authorizes the lender to
conduct a nonjudicial foreclosure sale of the Home at public auction in the
event of an uncured default in the servicing of the Subject Loan (the “Power
of Sale”).

26.

On or about May 19, 2014, BANA assigned the Security Deed and the
Subject Loan to Wells Fargo Bank, National Association, as Trustee of the
Banc of America Alternative Loan Trust 2004-5 (“Wells Fargo”) via an
assignment recorded at Book 24395 Page 222 of the DeKalb County real

estate records (the “First Assignment,” Attachment “B”).°

 

* For reasons unclear, a second assignment of the Security Deed between
BANA and Wells Fargo was recorded on or about December 15, 2014, at

-10-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 11 of 50

27.

On or about September 4, 2014, the Cunninghams entered into a binding
loan modification agreement (the “Modification Agreement”) with Nationstar,
who was acting as an agent for its principal, Wells Fargo.

28.
The effective date of the Modification Agreement was September 1, 2014.
29.

The essential terms of the Modification Agreement were that the Subject
Loan’s modified principal balance was stipulated to be $222,437.51 (the
“New Principal Balance” or “NPB”); that the accrual of interest on
$37,632.52 of the NPB was to be deferred, resulting in interest accruing only
on $184,804.99 (the “Interest Bearing Principal Balance” or “IBPB”); that
interest was to accrue on the IBPB at a reduced annual rate of 4.750% as of
September 1, 2014, with a first payment due on October 1, 2014; and, that the

new maturity date of the Subject Loan was extended to September 1, 2054.

 

Book 24716 Page 103 of the DeKalb County real estate records (Attachment
“C”).

an

-11-

=

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 12 of 50

30.

On or about October 20, 2014, the Cunninghams filed a voluntary petition
for protection under Chapter 13 of the U.S. Bankruptcy Code, with the U.S.
Bankruptcy Court for the Northern District of Georgia — Case No. 14-70730-
pmb.

31,

The Cunninghams’ pre-petition arrearage with respect to the Subject Loan
was approximately $1,826.43.

32.

Between November 12, 2015, and February 11, 2017, the Cunninghams
made payments directly to Nationstar (outside of the plan) totaling $12,182.27

as set forth in the following table:

 

 

 

 

 

 

 

 

 

 

 

 

Date Amount
November 12, 2015 $1,165.00
December 12, 2015 $800.00

January 11, 2016 $800.00
February 8, 2016 $800.00
March 4, 2016 $860.74
April 14, 2016 $870.73
July 7, 2016 $860.74
August 8, 2016 $860.71

 

-12-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 13 of 50

 

 

 

 

 

 

 

Date Amount
September 7, 2016 $860.74
October 10, 2016 $860.71
November 6, 2016 $860.74
December 2, 2016 $860.74
January 4, 2017 $860.71
TOTAL: $12,182.27

 

 

 

 

33.

On June 12, 2015, the Bankruptcy Court approved the Cunninghams’
Chapter 13 plan.

34,

On June 4, 2018, the Cunninghams’ case was converted to one under
Chapter 7 of the Bankruptcy Code.

35.

By the time their case was converted to Chapter 7, the Cunninghams were
current on the Subject Loan; and, the Cunninghams continued to pay (and
Nationstar continued to accept) each loan installment in timely fashion.

36.
On October 31, 2018, the Bankruptcy Court entered an Order discharging

the Cunninghams and closing their bankruptcy estate.

-13-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 14 of 50

The defendants make an error
in servicing the Subject Loan.

37.

On or about December 20, 2018, Nationstar transmitted a letter to the
Cunninghams advising them—falsely—that the Subject Loan was “past due
for the 07/01/2018 payment and is due for all payments from and including
that date.”

38.

In its December 20, 2018 letter Nationstar advised the Cunninghams that

the total amount due under the Subject Loan:
... Gncluding principal, interest, and escrow if applicable), late fees,
NSF fees, and other fees and advances due under the terms of the
loan documents are past due in the amount of $7,771.28. In order to
cure this default, you must pay the total amount due of $7,771.28 in
addition to other amounts that become due from the date of this

letter through the date you pay.

The Cunninghams try to get the
defendants to correct their error.

39,
The Cunninghams disagreed with Nationstar’s claimed arrearage because,

by their calculations, their loan was current.

-14-

tp

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 15 of 50

40.

The Cunninghams attempted to discuss the accounting for their loan with

Nationstar; but Nationstar refused to consider their opinion or analysis.
Al.

On or about December 26, 2018, the Cunninghams met with and hired an
attorney to analyze their loan history and to advise them appropriately
regarding their legal options.

42.

The Cunninghams paid their attorney $1,775 to analyze their loan history,
prepare a Notice of Error under RESPA, and otherwise to advise them of their
options.

43.

The Cunninghams’ attorney recreated their loan history based on available
evidence, and determined that between November 12, 2015, and February 11,
2017, the Cunninghams made payments to Nationstar that totaled $12,182.27
(see {| 32, supra) but that Nationstar had failed to credit the Cunninghams’

account with these payments.

-15-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 16 of 50

44.

On or about January 23, 2019, the Cunninghams’ attorney spoke with a
Nationstar representative by telephone.

4S.

The Nationstar representative advised counsel for the Cunninghams —
falsely — that Nationstar had sent a letter to the Cunninghams in December of
2018 explaining Nationstar’s position as to why the Subject Loan was not in
arrears.

46.

On January 23, 2019, the Cunninghams’ attorney transmitted to Nationstar
a letter captioned “Notice of Error Related to the Servicing of a Mortgage
Loan” via U.S. Post Office Certified Mail (No. 7016 2710 0000 9560 3227) in
an envelope with sufficient first-class postage affixed thereon, and properly
addressed to Nationstar at the address designated by Nationstar for receipt of
notices of error (the “NOE,” Attachment “D”).

A7.

The NOE represented a conforming “qualified written request” under

RESPA code section 12 U.S.C. § 2605(e) and a “Notice of Error” under

RESPA regulation 12 C.F.R. § 1024.35.

-16-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 17 of 50

48.

The NOE stated the fact that Nationstar had committed an error in the
servicing of the Subject Loan.

49.

The NOE identified and described Nationstar’s error in failing “to apply an
accepted payment to principal, interest, escrow, or other charges under the
terms of the mortgage loan and applicable law.”

50.

The NOE identified and described Nationstar’s error as a failure “to credit
a payment to the mortgage loan account as of the date of receipt in violation
of the Truth in Lending Act 15 U.S.C. § 1639f, and its implementing
regulation “Z,” 12 C.F.R. § 1026.36(c)(1).”

51.

The NOE identified and described Nationstar’s error as “relating to the
servicing of a borrower’s loan — as demonstrated below. (Ref. 12 CFR §
1024.35(b)(11)).”

52.
The NOE included copies of proofs of payment (MoneyGram statements

and receipts); and, it identified 14 payments, totaling $12,734.75, that had not

-17-

C7

hd!

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 18 of 50

been applied to the Subject Loan, as set forth in ] 32, supra.’
53.

Nationstar received the NOE on January 28, 2019 at 12:17 p.m. (see
Attachment “E”, Proof of Delivery).

54.

On or about January 30, 3019, Nationstar transmitted to the Cunninghams’
attorney a letter in response to the NOE (the “January 30, 2019 Letter” —
Attachment “F”).

55.

In the January 30, 2019 Letter, Nationstar advised the Cunninghams that it

had:
... received your correspondence on January 28, 2019, regarding
the above-referenced loan. We thank you for bringing this matter
to our attention. We take all matters seriously and are in the
process of reviewing your concerns. A response will be provided
no later than March 8, 2019.
56.
After receiving the NOE, under 12 C.F.R. § 1024.35(e)(1) (2016),

Nationstar was required to respond by either:

 

° Attachment “D,” pp. 9-11, infra.

tg .
a

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 19 of 50

(A) Correcting the error or errors identified by the borrower and
providing the borrower with a written notification of the
correction, the effective date of the correction, and contact
information, including a telephone number, for further
assistance; or

(B) Conducting a reasonable investigation and providing the
borrower with a written notification that includes a statement
that the servicer has determined that no error occurred, a
statement of the reason or reasons for this determination, a
statement of the borrower’s right to request documents relied
upon by the servicer in reaching its determination,
information regarding how the borrower can request such
documents, and contact information, including a telephone
number, for further assistance.

57.

After receiving the NOE, under 12 C.F_R. § 1024.35(e)(3)(C) (2016),
Nationstar was required to “comply with the requirements of paragraph (e)(1)
... not later than 30 days (excluding legal public holidays, Saturdays, and
Sundays) after the servicer receives the applicable notice of error.”

58.
Because Nationstar received the NOE on January 28, 2019, it was required

to comply with paragraph (e)(1) by no later than March 12, 2019 (i.c., 30

business days from receipt).

oO. .

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 20 of 50

59.

On or about February 1, 2019, the Cunninghams transmitted a check to
Nationstar (No. 197) in the amount of $1,087.83 to cover the February 1, 2019
installment due under the Subject Loan.

60.

On or about February 12, 2019, Nationstar returned check No. 197 to the
Cunninghams, and in its transmittal letter advised:

We recently received a payment on your behalf in the amount of
$1,087.83. We are returning these funds as they are insufficient to
bring your account current. As of the date of this letter [February 12,

2019], the total amount required to bring this account current is
$10,044.70.

61.
Nationstar refused to accept any further payments transmitted by the
Cunninghams.
62.
To date, the Cunninghams have deposited into a dedicated bank account
each monthly mortgage installment due since their February 2019 installment
was rejected; and, they stand prepared to pay all of the sums so deposited to

Nationstar as a continuing tender.

-20-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 21 of 50

63.

March 8, 2019 came and went; but Nationstar failed to provide any

response to the Cunninghams as promised in its January 30, 2019 letter.
64.

March 12, 2019 came and went; but Nationstar failed to satisfy its duties
under 12 C.F.R. § 1024.35(e)(1) by either (A) correcting the identified errors,
or (B) advising the Cunninghams in writing that it had “determined that no
error occurred,” along with “a statement of the reason or reasons for this
determination....”

The defendants attempt to
foreclose on the Home.

65.

On or about May 1, 2019, attorneys hired by Nationstar transmitted a letter
to the Cunninghams declaring that the Subject Loan had been “declared due
and payable because of, among other possible events of default, failure to pay
indebtedness as provided for in the Note and ... Security Deed,” and notifying
them of its intention to conduct a public, nonjudicial foreclosure sale of the

Home on June 4, 2019, at the DeKalb County Courthouse.

-21-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 22 of 50

66.

On May 9, 2019 and again on May 16, 2019, Wells Fargo and Nationstar
published advertisements in the publicly circulated newspaper, the Champion,
announcing its intention to exercise the Power of Sale in the Security Deed by
offering the Home for sale at a public auction on the DeKalb County, Georgia,
courthouse.

67.

The thrust of the defendants’ publications in the Champion amounted to
the publication of untrue, derogatory, and humiliating statements about the
Cunninghams’ financial condition.

68.

Given the Cunninghams’ extensively documented efforts to correct their
mortgage accounting, the defendants’ publishing of untrue, derogatory, and
humiliating statements about the Cunninghams was done knowingly and
intentionally, or with such gross recklessness as to amount to a knowing and
intentional publication.

69.
As a direct and proximate consequence of the defendants’ publications, the

Cunninghams suffered extreme embarrassment, anxiety, and mental distress.

~22-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 23 of 50

70.

Nationstar’s failure “to apply an accepted payment to principal, interest,
escrow, or other charges under the terms of the” Cunninghams’ mortgage loan
“in accordance with applicable law” is a practice that it has engaged in
repeatedly — literally thousands of times — with other borrowers throughout
the United States.

The defendants are in the habit of making and
refusing to correct their loan-servicing errors.

71.

The Consumer Financial Protection Bureau maintains a “Consumer
Compliant Database” in which it receives and publishes data related to
complaints from consumers regarding the activities of lenders and servicers.’

72.

As of May 20, 2019, when the search terms “Nationstar Mortgage” and
“Mortgage” are input, the CFPB’s database returns 19,658 matches, of which
4,274 contain “narratives,” and of which 514 relate to “Trouble during

2011

payment process.

 

© https://www.consumerfinance. gov/data-research/consumer-complaints/search/

'l See Attachment “G”.

[YE

-23-
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 24 of 50

73.
One (of many) example of a servicing complaint (Ref. No. 2859331) that is
similar to that of the Cunninghams was received on March 29, 2018, in which
the (anonymous) borrower wrote:

I have been unable to get any answers, for months, from Mr. Cooper
as to why they have not applied my mortgage payments to my loan
after a Chapter XX XX [sic] hardship discharge. I have never missed
a mortgage payment. I have received threatening letters of
foreclosure if the current amount of {$5300.00} is not received in
full which has caused much anxiety and many sleepless nights. I
continue to get the runaround from Mr. Cooper as my loan specialist,
XXXX XXXX [sic], acknowledges this is an issue within the
bankruptcy department but yet is unable to answer any of my
questions. Again, I have been trying to get answers for months but
to no avail. Looking over the accounting from Mr. Cooper of posted
payments, there is a holding of {$7300.00} on XX/XX/XXXX [sic]
in unapplied funds which is more than enough to cover the said
owed amount with a surplus. Mr. Cooper has stopped applying
payments to the balance of my loan and have not applied payments
correctly throughout Chapter XXXX [sic]. Today I received a
foreclosure letter from the attorney representing Mr. Cooper. I can
not lose my home due to this lenders error or unwillingness to give
me requested information. Mortgage was current when Chapter
XXXX [sic] was filed, and I was paying direct.’

74,

Nationstar’s pattern and practice of repeatedly failing to properly apply its

 

? https://www.consumerfinance.gov/data-research/consumer-complaints/
search/detail/2859331 (last viewed May 20, 2019).

by

24.

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 25 of 50

borrowers’ payments and to correct its errors when presented with evidence of
its errors represents a pattern or practice of violations of its duties under 12
U.S.C. § 2605 either to “make appropriate corrections,” or to provide
appropriate explanations to its borrowers regarding such errors.
75.

As the direct and proximate result of receiving a notice of intent to
foreclose on their Home the Cunninghams have suffered, and continue to
suffer extreme emotional distress, including mental anguish, nervousness,

sleeplessness, and anxiety.

Count I
FAILURE TO INVESTIGATE OR TO
RESPOND TO A NOTICE OF ERROR
76.
The Cunninghams re-allege and adopt by reference 4] 2—75.
77.

At all times relevant to this action the Cunninghams, Wells Fargo, and

Nationstar were “persons” within the meaning of RESPA."”

 

512 U.S.C.A. § 2602(5) (West). Regarding Wells Fargo, a national bank,
and Nationstar, a limited liability company, see Sumpter v. Sec’y of Labor,
763 F.3d 1292, 1299 (11th Cir. 2014) (applying interpretive rules to hold that

-25-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 26 of 50

78.

At all times relevant to this action, the Subject Loan (described in {
21-29, supra) was a “federally related mortgage loan,” within the meaning of
RESPA in that it was “secured by a first or subordinate lien on residential real
property... designed principally for the occupancy of from one to four
families,” and that it satisfied any one or more of the criteria stated in the
following Jf 79-82.'*

79.

The Subject Loan was made by a “lender the deposits or accounts of which
are insured by [an] agency of the Federal Government, or [was] made in
whole or in part by [a] lender which is regulated by any agency of the Federal

Government....”"°

 

the term “corporation” includes a limited liability company for the purpose of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.).

4 12U.S.C.A. § 2602(1) (West), 12 CER. § 1024.2(b) (2013).

°12U.S.C.A. § 2602(1)(B)(i) (West), 12 C.F.R. § 1024.2(b) (2013). Some
or all of these factual contentions “will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery....” Fed. R. Civ.
P. 11(b)(3).

-26-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 27 of 50

80.

The Subject Loan was “made in whole or in part, or insured, guaranteed,
supplemented, or assisted in any way, by the [Secretary of Housing and Urban
Development] or any other officer or agency of the Federal Government or
under or in connection with a housing or urban development program
administered by the [Secretary of Housing and Urban Development] or a
housing or related program administered by any other such officer or
agency....”'°

81.

The Subject Loan was “intended to be sold by the originating lender to the
Federal National Mortgage Association, the Government National Mortgage
Association, the Federal Home Loan Mortgage Corporation, or a financial
institution from which it is to be purchased by the Federal Home Loan

9917

Mortgage Corporation....

 

612 U.S.C.A. § 2602(1)(B)(Gi) (West), 12 C.F.R. § 1024.2(b) (2013).
Some or all of these factual contentions “will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery....” Fed.
R. Civ. P. 11(b)(3).

'712U.S.C.A. § 2602(1)(B)(iii) (West), 12 C.F.R. § 1024.2(b) (2013).
Some or all of these factual contentions “will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery....” Fed.
R. Civ. P. 11(b)(3).

-27-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 28 of 50

82.

The Subject Loan was “made in whole or in part by any ‘creditor,’” as such
term is defined under 15 U.S.C. § 1602 and “who makes or invests in
residential real estate loans aggregating more than $1,000,000 per year....”"*

83.

The Subject Loan does not satisfy any of the exemptions from RESPA
coverage of federally related mortgages listed under 12 C.F.R. § 1024.5(b)
(2013).

84.

As a “federally related mortgage loan,” the Subject Loan is subject to
RESPA’s general regulatory scheme under Regulation “X” (12 C.F.R. Part
1024)."

85.

At all times relevant to this action, Nationstar was a “servicer,” within the

meaning of RESPA in that it was engaged in the practice of “receiving ...

 

"812 ULS.C.A. § 2602(1)(B)(iv) (West), 12 C.F.R. § 1024.2(b) (2013).
Some or all of these factual contentions “will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery....” Fed.
R. Civ. P. 11(b)(3).

'° 12 CER. § 1024.5(a) (2013).

vm

-28-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 29 of 50

scheduled periodic payments from [borrowers] pursuant to the terms of any
loan,...and making the payments of principal and interest and such other
payments with respect to the amounts received from the borrower[s] as may
be required pursuant to the terms of the loan[s],” and Nationstar did not
satisfy any recognized exception to the definition.

86.

At all times relevant to this action, Nationstar was engaged in the act of
“servicing” numerous federally related mortgage loans within the meaning of
RESPA.

87.

At all times relevant to this action, Nationstar was engaged in servicing the
Subject Loan on behalf of, at the instance of, and as the authorized agent of
Wells Fargo; and, Nationstar was acting within the course and scope of that
agency.

88.

At all times relevant to this action Nationstar was acting and Wells Fargo

and Nationstar operated as a common enterprise whereby an act by Nationstar

constituted an act by Wells Fargo.

-29-

 

 
tg

Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 30 of 50

89.

Wells Fargo and Nationstar are jointly and severally liable for the acts and

practices of each other as alleged in this Complaint.
90.

For the purpose of RESPA’s mortgage-loan servicing scheme the term
“error” is defined according to eleven categories of “covered errors” listed in
paragraphs (1) through (11) of 12 C.F.R. § 1024.35(b) (2016).

91.

One covered-error category — 12 C.F.R. § 1024.35(b)(2) — refers toa
servicer’s “Failure to apply an accepted payment to principal, interest,
escrow, or other charges under the terms of the mortgage loan and applicable
law.”*°

92.

Another covered-error category — 12 C.F.R. § 1024.35(b)(1/) — is more

general: “Any other error relating to the servicing of a borrower’s mortgage

loan p92]

 

012 CER. § 1024.35(b)(2) (2016).
2119 CER. § 1024.35(b)(11) (2016).

-30-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 31 of 50

93.

12 C.F.R. § 1024.35(a) provides, in relevant part that “[a] servicer shall
comply with the requirements of this section for any written notice from the
borrower that asserts an error and that includes the name of the borrower,
information that enables the servicer to identify the borrower’s mortgage loan
account, and the error the borrower believes has occurred.”

94.

The NOE complied with 12 C.F.R. § 1024.35(a) in that it included the
names of the borrowers, information that enabled Nationstar to identify the
Subject Loan, and the errors the Cunninghams believe occurred.

95.

Nationstar failed to correct the Cunninghams’ account in violation of 12
U.S.C. §2605(e)(2).

96.

Nationstar did not send, nor did the Cunninghams or their attorney receive,
any other correspondence consisting of a substantive response to the NOE

other than the January 30, 2019 Letter.

-31-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 32 of 50

97.

The January 30, 2019 Letter was insufficient in form and substance in

responding to the NOE so as to comply with 12 C.F.R. § 1024.35(e)(1)(C).
98.

The January 30, 2019 Letter did not contain a statement that:

...the servicer has determined that no error occurred, a statement of
the reason or reasons for this determination, a statement of the
borrower’s right to request documents relied upon by the servicer in
reaching its determination, information regarding how the borrower
can request such documents, and contact information, including a
telephone number, for further assistance.

99.

Nationstar did not send, nor did the Cunninghams or their lawyer receive,
any other correspondence requesting an extension of time to respond to the
NOE under 12 C.F.R. § 1024.35(e)(3)(i1).

100.

Nationstar ‘s actions in failing to provide a response to the NOE in
compliance with 12 C.F.R. § 1024.35(e)(1)(C) on or before March 12, 2019
(or ever) constitutes a willful violation of 12 C.F.R. § 1024.35(e).

101.

Nationstar’s investigation of the NOE — assuming it conducted one — was

He .
Ma

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 33 of 50

unreasonable under 12 U.S.C. § 2605(e)(2)(B) and 12 C.F._R. §
1024.35(e)(1)G)(B).
102.

Nationstar’s unreasonable investigation (if one had occurred) prevented it
from discovering and correcting the errors that the Cunninghams identified in
the NOE, in violation of 12 U.S.C. § 2605(e)(2)(A) and 12 C.F.R. §
1024.35(e)(1)G@)(A).

103.

As borrowers with respect to a federally related mortgage loan who are
damaged by a servicer’s violation of RESPA, the Cunninghams are entitled to
pursue a private right of action and an award of damages against Nationstar.”

104.

The Cunninghams are entitled to recover actual damages sustained and

reasonable attorney’s fees.”
10S.

Nationstar has engaged in a pattern or practice of non-compliance with the

requirements of the mortgage servicer provisions of RESPA as contemplated

 

2 12 U.S.C.A. § 2605(f) (West).
23 12 U.S.C.A. § 2605(£)(1) and (£)(3) (West).

-33.

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 34 of 50

by 12 U.S.C. § 2605(f)(B).
106.

The Cunninghams are entitled to recover “any additional damages, as the
court may allow, in the case of a pattern or practice of noncompliance with the
requirements of [12 U.S.C. § 2605],” not to exceed $2,000 for each such
failure by Nationstar.”*

107.

The Cunninghams have suffered and continue to suffer harm in the form of
emotional distress instigated and exacerbated by Nationstar’s inexplicable
ongoing failure to perform its servicing obligations under the terms of the

Subject Loan and applicable law.

CountT II
BREACH OF CONTRACT

108.
The Cunninghams re-allege and adopt by reference 4] 2—107.

109.

Nationstar and Wells Fargo breached their contractual obligations to the

 

7412 U.S.C.A. § 2605(f)(1)(A) (West).
Le, -34-

A,

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 35 of 50

Cunninghams in at least the ways described in the following {f 110-118.
110.

Nationstar and Wells Fargo improperly failed to apply all payments
received from the Cunninghams between November of 2015 and January of
2017 to the Cunninghams’ mortgage account according to the terms of the
Subject Loan, as modified.

111.

Nationstar and Wells Fargo improperly assessed the Cunninghams’
mortgage account charges and fees unauthorized by the Subject Loan, as
modified.

112.

Nationstar and Wells Fargo improperly declared the Cunninghams to be in

default of the Subject Loan, as modified, when no such default existed.
113.

Nationstar and Wells Fargo improperly initiated foreclosure proceedings

contrary to the terms of the Subject Loan, as modified.
114.
Nationstar and Wells Fargo also breached their contractual obligations to

the Cunninghams by breaching the covenant of good faith and fair dealing

HG

-35-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 36 of 50

that is implied in every contract in Georgia.
115.

“Good faith” means substantial compliance with the (de facto) spirit and

not merely the (de jure) letter of a written agreement.
116.

The covenant of good faith applies where “the manner of performance [ofa
contractual provision] is left more or less to the discretion of one of the
parties to the contract...”

117.

Even though Wells Fargo and Nationstar are authorized by contract to
exercise discretion in the servicing of the Subject Loan, the implied covenant
of good faith and fair dealing does not authorize them to exercise this
discretion in an arbitrary fashion by failing to keep proper accounting of
payments and by failing to correct errors in their accounting performance.

118.

Nationstar’s and Wells Fargo’s ongoing, willful, and intentional failure to

 

*° See Ameris Bank v. Alliance Inv. & Mgmt. Co., 321 Ga. App. 228, 234
(2013), Hunting Aircraft, Inc. v. Peachtree City Airport Auth., 281 Ga. App.
450, 453-54 (2006).

-36-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 37 of 50

perform their contractual obligations under the Subject Loan, as modified, are
a blatant violation of their obligation of good faith and fair dealing.
119.

The Cunninghams are entitled to a decree either enjoining or rescinding
and setting aside any foreclosure sale, cancelling any Foreclosure Deed or
Deed Under Power (including any subsequently recorded muniment of title),
for damages proximately resulting from the foregoing breaches, and for
declaratory relief as discussed infra.

Count Ill
WRONGFUL FORECLOSURE
120.
The Cunninghams re-allege and adopt by reference 4] 2-119.
121.
Georgia law, codified at O.C.G.A. § 23-2-114, requires “[p]owers of sale

in deeds of trust, mortgages, and other [ ] instruments be strictly construed

and [ ] be fairly exercised.””*

 

’® Although there is a technical difference between the concepts of “deed of
trust” or “mortgage” and “security deed” these terms have been declared to be
effectively interchangeable in this context. See, e.g., U.S. Bank v. Gordon,

289 Ga. 12, 14 (2011) (“this court has treated deeds to secure debts... as

Val

-37-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 38 of 50

122.

Breach of the requirement of fairly exercising the power of sale represents
an actionable breach of duty: “[t]here exists a statutory duty upon a [mortgage
lender] to exercise [the power of sale] fairly and in good faith... . Although
arising from a contractual right, breach of this duty is a tort [, i.e., “wrongful

9927

foreclosure,”] compensable at law.
123.
A mortgage lender also breaches this duty if, in foreclosing, it violates

terms of the parties’ loan agreement.”*

124.
A claim for wrongful foreclosure gives the aggrieved debtor alternative
legal remedies of (a) cancellation of the foreclosure sale and recovery of

damages not associated with the value of the property, or (b) damages for the

 

equitable mortgages”).

7 See Calhoun First Nat’l Bank v. Dickens, 264 Ga. 285 (1994); see
Stewart v. SunTrust Mortgage, Inc. 331 Ga. App. 635 (2015) (breach of the
servicer’s duty of loyalty and good faith in servicer’s capacity as borrower’s
attorney-in-fact also gives rise to wrongful foreclosure).

*8 See Heritage Creek Dev. Corp. v. Colonial Bank, 268 Ga. App. 369, 374
(2004).

he.

-38-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 39 of 50

loss of the equity in the unlawfully-foreclosed property.”
125.

“It is not necessary that [a] foreclosure be completed to bring an action for
wrongful foreclosure.” The fact that the creditor “initiated foreclosure
proceedings by advertising the properties for sale is sufficient to support a
claim for wrongful foreclosure.”*°

126.

Wells Fargo and Nationstar are liable for wrongful foreclosure because
they breached the contractual duties described under Count II for Breach of
Contract by failing to apply payments properly, assessing unauthorized
charges, improperly declaring a default, improperly initiating foreclosure

proceedings, and breaching the covenant of good faith and fair dealing.

 

° See Calhoun First Nat’l Bank v. Dickens, 264 Ga. 285 (1994)
(reconsideration denied June 24, 1994), Roylston v. Bank of America, N.A.,
290 Ga. App. 556, 556 n.1 (2008), Kennedy v. Gwinnett Commercial Bank,
155 Ga. App. 327 (1980) (alternative remedies for wrongful foreclosure).

°° Sears Mortgage Corp. v. Leeds Bldg. Products, 219 Ga. App. 349, 350
(1995), aff'd in part, rev’d in part, 267 Ga. 300 (1996), and vacated in part,
225 Ga. App. 806 (1997), citing Sale City v. Planters & Citizens Bank, 107
Ga. App. 463 (1963).

-39-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 40 of 50

127.

Because acceleration of the Note was unauthorized and premature, Wells
Fargo and Nationstar had no legal right to initiate foreclosure proceedings;
they therefore failed to exercise the Power of Sale in strict compliance with
the terms of the Security Deed, and they unfairly exercised the Power of Sale.

128.

The Cunninghams are entitled to the suspension, cancellation, and/or
rescission of the sale due to wrongful foreclosure, and for any other allowable
damages.

Count IV
WRONGFUL ATTEMPTED
FORECLOSURE
129.
The Cunninghams re-allege and adopt by reference {¥ 2—127.
130.

Despite the fact that the noticed foreclosure sale was unconsummated
Wells Fargo and Nationstar breached duties under the Security Deed that
directly and proximately caused the Cunninghams to suffer substantial mental

anguish, nervousness, sleeplessness, and anxiety.

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 41 of 50

131.

Wells Fargo and Nationstar breached duties under the Security Deed that
directly and proximately caused the Cunninghams to incur unnecessary
expenses of litigation.

132.

Wells Fargo and Nationstar are liable to the Cunninghams for attempting to
exercise the power of sale and threatening foreclose on the Cunninghams’
Home without the legal authority to do so in an amount to be determined.”*?

CoUuNnT V
INJUNCTIVE RELIEF
133.
The Cunninghams re-allege and adopt by reference JJ 2-128.

134.
The Cunninghams have a substantial likelihood of success on the

merits of one or more of the claims asserted in this action.*”

 

*! See Essien v. CitiMortgage, Inc., 335 Ga. App. 727, 729 (2016) (citing
with approval Jn re Pullen, 451 B.R. 206, 212 (Bankr. N.D. Ga. 2011)).

* See Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th
Cir. 2005).

-4]-

[t

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 42 of 50

135.

Pending the final determination of the merits of this action,
irreparable harm or injury will likely be visited upon the Cunninghams
unless this Court issues an injunction prohibiting the defendants from
depriving them of ownership or possession of the Home.*°

136.

This Court has the discretion to grant an interlocutory injunction “to
preserve the status quo and balance the conveniences of the parties
pending final adjudication.”**

137.

The threatened harm or injury outweighs the harm that the requested
injunctive relief would inflict on any defendant.”
138.

A preliminary injunction protects a party “from irreparable injury and ...

[this C]ourt’s power to render a meaningful decision after a trial on the

 

Td.

4 See Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1265 (11th
Cir. 2001).

*° Notably, given that the Plaintiff(s) seek leave to pay admittedly-due
mortgage installments into the registry of the clerk of court, the greater
likelihood is that the defendant(s) will actually benefit from the issuance of an
injunction conditioned on such payments.

Hes :

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 43 of 50

merits,””*° It is in the public interest for a citizen not to be deprived of their
interest in property, especially their home, without there having been a full
adjudication of the legitimacy of the power of sale used to foreclose.

139.

Because the defendants refuse to accept the amounts actually due
under the Subject Loan, the Cunninghams seek leave of this Court to
perfect their tender of such amounts and to “do equity” by paying the
amounts they acknowledge owing into the registry of the Clerk of Court.

140.

The Cunninghams are entitled to a temporary restraining order — ex
parte if merited — that grants them leave to pay funds into the registry,
enjoins the advertising for sale, the sale, transfer, or encumbrance of the
Home, and that sets this matter down at the earliest possible date for a
hearing on their entitlement to an interlocutory injunction awarding the

same interlocutory relief.

Count VI
DECLARATORY RELIEF

141.

The Cunninghams re-allege and adopt by reference {§ 2—128.

 

36 Long v. Benson, 383 Fed. Appx. 930, 931 (11th Cir. 2010).

43.

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 44 of 50

142.

Under the Declaratory Judgment Act, codified at 28 U.S.C. § 2201 (a), “any
court of the United States ... may declare the rights and other legal relations of
any interested party seeking such declaration, whether or not further relief is
or could be sought.”

143.

The Cunninghams seek a declaration of legal rights as between the named
parties.

144.

There is an actual, present, and justiciable controversy between the named
parties arising out of the foregoing averments of fact.

145.

If the Court finds that no actual controversy exists, then the ends of justice

require that the requested declaration or declarations be made.
146.

A declaratory judgment would provide clarity and terminate the

controversy giving rise to this proceeding, and serve as guide for future

conduct to allow the parties to make responsible decisions.

hh oC -44-

MeN

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 45 of 50

147.
The Cunninghams are entitled to an order, decree, and judgment declaring
that their accounting for the Subject Loan is proper, correct, and in conformity
with the terms of the Subject Loan and applicable law — including RESPA —

and that they are not in default of the Subject Loan.

CoUntT VII
EXPENSES OF LITIGATION
FOR STATE-LAW CLAIMS
UNDER O.C.G.A. § 13-6-11
148.
The Cunninghams re-allege and adopt by reference 9] 2—75 and

109-132.
149.
The Cunninghams have incurred and will continue to incur attorney’s fees

and other expenses of litigation to prosecute the state-law claims asserted in

this action.

150.
Each named defendant’s actions have demonstrated bad faith, have no

legal justification, and have caused the Cunninghams unnecessary delay and

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 46 of 50

expense.
151.

The Cunninghams are entitled to recover all costs of the prosecution of this

action, including reasonable attorney’s fees, pursuant to O.C.G.A. § 13-6-11.
NOTICE OF Lis PENDENS
152...

The Cunninghams hereby notify all concerned that they are undertaking to
record a Notice of Lis Pendens regarding the Home in the Lis Pendens Docket
of the real estate records of the Clerk of Court of the Superior Court of
DeKalb County, Georgia.

DEMAND FOR JURY TRIAL
153.
The Cunninghams hereby request a jury trial on all issues so triable.
REQUEST FOR RELIEF

WHEREFORE, the Cunninghams respectfully request that this Court enter
judgment in their favor and against the defendants, and award the following
relief:

(a) On the first Count (RESPA Violation: Failure to Investigate or to

-46-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 47 of 50

Respond to a Notice of Error): actual and compensatory damages as
have been sustained in a sum to be determined at trial, damages for
severe and demonstrable emotional distress and anxiety,
compensation for reasonable attorney’s fees and costs of litigation,
and statutory damages not to exceed $2,000 for each proven RESPA
violation;

(b) On the Second Count (Breach of Contract): an order directing the
suspension, cancellation, and/or rescission of any foreclosure sale, for
damages proximately resulting from the defendants’ breaches, and for
equitable relief in the form of a formal accounting;

(c) On the Third Count (Wrongful Foreclosure): a decree rescinding
and setting aside any foreclosure sale, cancelling any Foreclosure
Deed or Deed Under Power, and any subsequently recorded muniment
of title, and for any allowable damages;

(d) On the Fourth Count (Wrongful Attempted Foreclosure): an award
of damages according to proof;

(ec) On the Fifth Count (Injunctive Relief): a temporary restraining order
and an interlocutory injunction granting the Cunninghams leave to

pay funds into the registry, enjoins the advertising for sale, the sale,

-47-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 48 of 50

transfer, or encumbrance of the Home, and that sets this matter down
at the earliest possible date for hearing;

(f) On the Sixth Count (Declaratory Relief): a declaration determining,
adjudging, decreeing and declaring that the Cunninghams’ accounting
for the Subject Loan is proper, correct, and in conformity with the
terms of the Subject Loan and applicable law, and that the
Cunninghams are not in default;

(g) On the Seventh Count (O.C.GA. § 13-6-11): an award of attorney's
fees and expenses of litigation pursuant to O.C.G.A. § 13-6-11
regarding all state-law claims;

(h) For all other relief to which the Cunninghams may show themselves
to be entitled;

(1) That recovery be joint and several as against each defendant; and,

(j) For such other and further relief as the Court may deem equitable and

just in the premises.

<<<This space left intentionally blank.>>>

-4R-

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 49 of 50

$F

Respectfully submitted this ZI day of Ae - 2019. |

315 W. Ponce de Leon Ave. RICHA AL K,
Ste. 250
Decatur, GA 30030-5100 By:/ Rychar lembik

 

(404) 373-0205 Richard S. Atenik |
(404)795-8999 FAX Georgia St4éte Bar No. 008770
general_mailbox@alembik.com Attorney for Plaintiffs

Vernessa S. Cunningham and
Herman Cunningham

-49-

 

 
Case 1:19-cv-02296-SDG Document1 Filed 05/21/19 Page 50 of 50

STATE OF Georgia COUNTY OF DeKalb

VERIFICATION UNDER PENALTY OF PERJURY

 

We, the undersigned, are the plaintiffs identified in the foregoing complaint
that is captioned Verified Complaint and Jury Demand (the “Complaint”). We are
over the age of 18, sui juris, and otherwise competent to testify in court. Unless
the context suggests otherwise, we have personal knowledge of the facts set forth
in the Complaint, and believe them to be true and accurate. If a stated fact is
qualified (expressly or impliedly) as being “on information and belief,” the fact or
opinion is true to the best of our knowledge, information, and belief formed after
reasonable inquiry.

We each declare under penalty of perjury that the foregoing is true and correct .

 

 

 

 

 
